PER CTJRIAM.
Plaintiff, in his application for rehearing, contends that we erred in granting him compensation for eight weeks rather than four hundred weeks because the operation had not been successful. In answer to his contention, plaintiff overlooks the fact that he had failed to prove to our satisfaction that the two abnormalities which existed at the time of the trial of his suit were the result of the accident or the operation. He also failed to prove to our satisfaction that these two abnormalities rendered him disabled within the terms of the compensation act. Act No. 20 of 1914, as amended.
However, applying the facts of this case in a very liberal way, we were of the opinion that justice would be better served by allowing him compensation for the additional eight weeks in view of the testimony of Dr. Drez.
Application for rehearing refused.